Action to restrain the alleged illegal construction with State funds of a gasoline station on the Eastern State Parkway. Appeal from an order denying defendants’ motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action. Order reversed on the law, with ten dollars costs and disbursements, and defendants’ motion to dismiss the complaint granted, without costs. The appropriation for the gasoline station was made to the Department of Public Works, Division of Highways, upon plans and specifications to be prepared by the Superintendent of Public Works, subject to the approval of the Taconic State Park Commission. The Superintendent of Public Works has authority to build and maintain public highways (Highway Law, § 10) and the Taconic State Park Commission has power to establish State parks and parkways. A gasoline station is an essential incident of a modern public parkway, which is a public highway, and no express statutory power for its construction and maintenance is necessary. (Blank v. Browne, 217 App. Div. 624.) It comes fairly within the power of control and management of the parkway by the Commission. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur. [175 Misc. 942.]